Biggs, J.
This is an appeal from an allowance of alimony pendente lite. The petition of divorce alleged *192the marriage of plaintiff and defendant in September, 1888, and their separation in June, 1894. The ground of divorce was adultery on the part of the defendant.
The defendant in his answer admitted the marriage as alleged and also the separation, but he denied that the plaintiff had any grounds for divorce. As a bar to her action he set forth that shortly after the separation he became a resident of the territory of Oklahoma;' that thereafter he filed in the district court of Noble county in said territory a suit for divorce against the plaintiff herein, praying for a dissolution of the marriage according to the laws of that territory; that notice of the institution of the suit was duly served upon the plaintiff herein; that she made default, and that thereafter a decree dissolving the marriage was entered in said case. The answer contains a copy of the decree, which need not be set forth. The alleged decree was entered on the sixth day of May, 1896. The present suit was begun on the twenty-fourth day of July, 1895.
The plaintiff in her replication denied any knowledge of the institution of the suit against her, and she averred that if any such suit had been brought that the decree therein was void, for the reasons that the Oklahoma court had no jurisdiction either of the subject-matter of the action or of the person of the plaintiff herein.
The only defense offered by the defendant to the plaintiff’s motion for alimony, was the decree which he had obtained in his suit for divorce in the district court of Oklahoma. He offered to read in evidence certified copies of the entire proceedings, therein, which upon plaintiff’s objection were excluded by the circuit court. The correctness of that ruling is. the only question for discussion.
*193Alimony pendente issue: onus. ' The defendant in his answer admits that at one time the marriage relation existed between him and the plaintiff, but his plea in bar is that prior to the institution of the plaintiff’s suit against him the marriage was legally dissolved by the judgment of a court of competent jurisdiction. The plaintiff in her replication denied that any such suit was instituted, or if it was, that the decree therein was fraudulently obtained, in that the defendant did not at any time become a resident of the territory of Oklahoma, and that by reason of this the court entering the decree had no jurisdiction of the subject-matter of the action, and further that it acquired no jurisdiction of the person of the plaintiff herein. Thus the truth of'the allegation in defendant’s answer is made one of the issues to be tried, and the burden of proving it is on the defendant, and alimony pendente lite will be awarded to the plaintiff until he does prove it. This he can not do until the case is tried on its merits. Smith v. Smith, 1 Edwards, Chancery, 255. To allow him to show it in defense to the plaintiff’s motion for temporary alimony would be unjust, for the object of the allowance is to furnish plaintiff with money to procure the evidence necessary to show that the matters set forth in the defendant’s plea are unfounded. However, it would be just to the defendant for the circuit court to advance the case on the calendar and not compel him to support the plaintiff for an indefinite length of time or until the case is reached in its regular order.
The doctrine of the cases cited and relied on by defendant’s counsel applies only where the husband denies that the marriage relation ever existed. In such cases temporary alimony will be denied unless the wife produces satisfactory proof of the marriage. If the *194law were otherwise a man would have no protection against an.adventuress. The distinction between that class of cases and the one we are here considering is obvious.
Some errors were committed in the admission of evidence, to which no allusion need be made. They were mere accidents of the trial and are not likely to occur on a retrial. It may be well to call attention to the well settled rule that private conversations or communications between husband and wife can never be shown for any purpose.
The judgment of the circuit court will be affirmed.
All concur.